Citation Nr: 1741971	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for emphysema and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1955 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is retained by the RO in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has or has had asbestosis, and the Veteran's emphysema and COPD were not incurred in or the result of an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for emphysema and COPD have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's representative argued that the prior VA examination was inadequate because "the one of record is too old to adequately evaluate the disability."  The "mere passage of time," however, does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  A more current examination would perhaps better portray the extent of the Veteran's disability, but the matter on appeal is service connection, not disability rating.  There is no advantage to a more contemporaneous examination in this case.  Accordingly the age of the examination does not render it inadequate.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With regard to asbestos related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.I.3 (August 17, 2017). However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals. 38 C.F.R. §§ 3.307, 3.309 (2016). Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Service treatment records did not indicate treatment for or a diagnosis of a lung disability at any during service.  

In a May 2010 letter, a doctor described the Veteran's reported history in the Navy as including work in a Navy storeroom from 1957 to 1979.  The storeroom contained asbestos packages and those packages frequently ruptured resulting in free dust in the air.  From 1979 to 1987 the Veteran did not have any asbestos dust exposure.  From 1987 to 1997, he worked in a shipyard and did have asbestos dust exposure.  The doctor also reported that the Veteran smoked half of a pack of cigarettes per day from 1985 to 2008 and a quarter pack a day since 2008.  

The doctor described the Veteran's symptoms as mildly increased dyspnea with walking, which had not been progressive.  The Veteran had a cough with produced clear sputum.  He did not have chest pain.  A chest radiograph from June 2009 revealed mildly increased bibasilar interstitial markings, which predominated in the lower lung fields.  There was no pleural thickening.  Pulmonary functional tests performed in May 2010 showed mild pulmonary function abnormalities, which were a combination of mild restriction and obstruction.  Lung volume was normal and diffusing capacity was moderately reduced.

The doctor opined that the Veteran's mild physiologic abnormalities were at least in part due to emphysema, but that there was also evidence of mild pulmonary asbestosis.

The Veteran had a VA examination in February 2013.  The examiner diagnosed emphysema.  He noted that the Veteran had shortness of breath with activities and a cough that he could not get rid of.  The Veteran did not use any medications for breathing or his cough.  

The examiner reported that a chest X-ray showed mostly normal lungs with minimal opacity in the right lung base, which was likely atelectasis.  

The examiner opined that the Veteran did not have asbestosis.  He explained that asbestosis would have a whitish appearance on x-rays, or if advanced will have a honeycomb appearance.  Neither was present on the Veteran's x-rays.  The examiner also opined that given the time between exposure and the x-ray, if the Veteran had asbestosis there should be significant development shown on the X-ray.  Instead, the Veteran had atelectasis, which combined with the Veteran's pulmonary function test meant emphysema.  The examiner opined that the Veteran's emphysema was probably due to smoking.  

Medical records from September 2013 indicated that the Veteran sought emergency treatment for shortness of breath.  His problem list indicated that he had been diagnosed with chronic bronchitis, obstructive.  It also noted a history of suspected exposure to asbestos.

The weight of the evidence is against the Veteran having asbestosis.  Although the May 2010 doctor opined that the Veteran had "evidence" of mild pulmonary asbestosis, he stopped short of outright diagnosing the Veteran with asbestosis.  Moreover, the February 2013 examiner opined that the Veteran did not have asbestosis and further opined that if the Veteran did have asbestosis from service, it would have developed significantly on the radiographs at this point.  Taken together, the evidence does not show that the Veteran has, or has had asbestosis at any point on appeal.  

The weight of the evidence, however, supports a finding that the Veteran has emphysema, which incorporates the atelectasis and obstructive and restrictive lung problems.  This satisfies Shedden element (1).  

Shedden elements (2) and (3), on the other hand, are not satisfied.  The Veteran did not claim an in-service incident related to emphysema and his service records did not indicate one.

Even if the Board considered the Veteran's potential exposure to asbestos as the in-service event, the preponderance of the evidence weighs against a finding that the Veteran's current emphysema was due to in-service exposure asbestos.  The Veteran's doctor did not opine on the etiology of the Veteran's emphysema, and accordingly does not constitute a positive nexus opinion.  The VA examiner opined against nexus, and instead opined that the emphysema was due to smoking.  

For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service. 38 U.S.C.A. § 1103 (a); 38 C.F.R. § 3.300 (a).  The Veteran filed the current claim in July 2012; therefore, the grant of service connection for emphysema and COPD as due to in-service tobacco smoking is legally precluded.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for emphysema and COPD must therefore be denied.


ORDER

Entitlement to service connection for emphysema and COPD is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


